Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/29/2022 has been entered.

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
Referring to Applicant’s argument on page 11 of Applicant’s Remarks alleging “none of the cited reference teach or suggest” the newly added features of the amendment of claims 1, 10, and 11, the Examiner respectfully disagrees. The Examiner has adjusted the rejection to address the newly added limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8, 10-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Birch US 20100324992 in view of Sideman US 20100191600, further in view of Lewis et al (hereinafter Lewis) US 20090199107, further in view of Ma US 20040133909, and further in view of Hoffberg et al (hereinafter Hoffberg) US 20020151992.

Referring to claim 1, Birch discloses a method for delivering advertising content sequentially to a consumer across two or more display devices (see Paragraphs 0035-0036 and 0110 for disclosing delivering advertisements sequentially to a user across more than one platform/device), the method comprising:
receiving and one or more campaign descriptions from an advertiser, wherein each of the campaign descriptions comprises a schedule for sequential delivery of two or more items of advertising content across two or more devices accessed by a consumer, wherein the devices include a TV and one or more mobile devices, and a target audience, wherein the target audience is defined by one or more demographic factors (see Paragraphs 0053, 0055, 0088, and 0110-0111 for disclosing “In addition to the targeted advertisements, the advertisement source 112 may provide target profiles associated with each of the targeted advertisements. The target profiles may define a desired target profile of a user to whom the targeted advertisements are directed. The target profiles for the targeted advertisements may be developed by using profile information, which may contain demographic and behavioral information, stored at the centralized management system 110”, interpreted as a campaign description received from an advertiser including a target audience defined by profile information including demographic data, wherein an advertising campaign may specify that the targeted advertisements be shown in a specific order to each targeted user, see Paragraph 0127 for disclosing user 412 may be provided with one or more platforms through which advertisements and content may be rendered to user 412 including a cell phone 416 and a television 418, and see Paragraph 0141 for disclosing once it has been determined that a particular advertisement has been rendered to user 412 using any one of the electronic devices, central management system 400 may implement another phase of an advertising campaign based upon the report, centralized management system 400 may cause a follow-up advertisement to be rendered on any of the electronic devices, the predetermined sequence of advertisements is not limited to a single electronic device for delivery, a sequenced group of advertisements of an advertising campaign may be rendered in sequence to user 412 across a plurality of platforms), wherein the devices include a first device in a first geographic location and a second device in a second geographic location (see Fig. 4 and Paragraphs 0127-0128, 0137, and 0140 for disclosing the first device/TV 418 and second device/cell phone 416 are two completely separate devices each having their own network to communicate with the centralized management system providing the content. As the specification does not define the term geographic, the common dictionary definition of the term is applied: “of or relating to (geography) the physical characteristics of an area”, wherein area can be defined as “a roughly bounded part of the space on a surface”. Based on these common dictionary definitions, the two different networks enabling delivery of content to the devices including the typical mobility of a cellular phone and network, and the television and the cellular phone being two distinct entities with their own surface area, the broadest reasonable interpretation of a first geographic location and a second geographic location is interpreted as wherever the television and cellular phone are located, as they are two distinct separate entities possessing their own surfaces and space);
defining a pool of consumers, wherein information about the two or more TV and mobile devices used by each consumer, demographic data on each consumer and similarities between pairs of consumers, and wherein the pool of consumers comprises consumers having at least a threshold similarity to a member of the target audience (see 0054 for disclosing once a targeted advertisement and its associated target profile have been received at centralized management system 110 the target profile for the advertisement is compared to the profiles of enrolled users to thereby determine a group of targeted users to whom the targeted advertisement should be delivered (functions to define a pool of consumers based on their consumer properties, by comparing profiles of enrolled users to a target profile and selecting user profiles which match the target profile, a pool of more than one user is being selected based on similarities between at least one pair of users; likewise, a pool consisting of at least three users would be selected based on similarities between a first and second pair of users, the profiles of the targeted users may be only a close match to the target profile and an exact match is not required between the target profile and a user's profile, there may be a 90% or higher match between the target profile and a user's profile in order for the user to be targeted; see Paragraphs 0049 and 0109 for disclosing the enrollment process may obtain demographic information about users associated with electronic device 102 including the ages and sexes of the users, the profile and demographic information gathered from the users may be stored in a database associated with centralized management system 110 and used to generate user profiles for each user of electronic device 102, user profile management and enrollment module 314 may also associate all of the electronic devices of a user with the user's profile, since the pool of consumers is defined using the profiles of enrolled users, consumer demographic data would be used);
receiving a list of inventory from one or more content providers, wherein the list of inventory comprises one or more slots for TV and online (see Paragraphs 0095, 0133, and 0137 for disclosing opportunity detection module 226 may be operable to recognize advertisement placement opportunities in relation to a content stream from content source 104, opportunity detection module 226 may identify an advertising placement opportunity in a content stream for an advertisement received from centralized management system 110, in order to identify an advertisement placement opportunity, opportunity detection module 226 may monitor the content stream for embedded codes that signal an upcoming "time slot" designated for advertising, the embedded codes may take the form of an inaudible tone or any other type of signaling or flag, wherein the embedded codes function as an inventory list from the content provider, television 418 may monitor an incoming content stream for advertisement placement opportunities which may be recognized from embedded signals in the content stream or a programming schedule/TV time slots, and computer 414 may receive an incoming content stream over a network from a content provider such as an Internet service provider, an application operating on computer 414 monitors the incoming content stream for targeted advertisement placement opportunities/online time slots); 
identifying one or more advertising targets, wherein each of the one or more advertising targets comprises a sequence of slots consistent with one or more of the campaign descriptions (see Paragraphs 0093, 0095, and 0114-0115 for disclosing centralized management system 110 may include a comparison module 318 that is operable to compare the target profiles for any targeted advertisements to the user profiles to thereby determine a group of targeted users, para. 0114, once the targeted users have been identified and finalized by comparison module 318, centralized management system 110 may disseminate the targeted advertisements to an electronic device 102 associated with each of the targeted users via advertisement delivery module 319, wherein the time slots within content consumed by targeted users function as advertising targets, by selecting users that are consistent with the campaign descriptions the time slots corresponding to content consumed by targeted users are also consistent with the campaign descriptions; once a user's identity is determined an advertisement selection module 223 may determine if any targeted advertisements stored in storage medium 230 are linked to that user, if a targeted advertisement is linked to the current user of electronic device 102 then advertisement selection module 223 may notify switching module 214 and an opportunity detection module 226 that a targeted advertisement needs placement; opportunity detection module 226 may monitor the content stream for embedded codes that signal an upcoming "time slot" designated for advertising, the embedded codes may take the form of an inaudible tone or any other type of signaling or flag, wherein by identifying time slots in a targeted user's content stream, the advertising targets consistent with the campaign descriptions are identified); 
allocating the advertising content of the one or more campaign descriptions to the one or more advertising targets (see Paragraph 0095 for disclosing allocating the advertising content of the one or more campaign descriptions to the one or more advertising targets (once an upcoming slot designated for advertising has been identified, opportunity detection module 226 may cause that the original advertisements in the content stream be displaced by the targeted advertisements received from centralized management system 110 using switching module 214);
instructing a first content provider to deliver a first item of advertising content in the first slot to the pool of consumers on a first device (see Paragraphs 0038, 0064, 0095, and 0115 for disclosing a content source 104 may provide a content stream to electronic device 102 over communication path 106; advertisements may be placed into subscription-based content streams at centralized management system 110, the subscription-based content streams and advertisements are subsequently transmitted to electronic device 102 together, wherein the centralized management system, in conjunction with the content source, functions as the content provider; targeted advertisements may be placed into the subscription-based content stream at centralized management system 110 prior to transmission to electronic device 102, this may be done on-the-fly as the subscription-based content stream is transmitted; centralized management system 110 may disseminate the targeted advertisements to an electronic device 102 associated with each of the targeted users via advertisement delivery module 319, wherein the first item of advertising content would be delivered to the pool of consumers on a first device; once an upcoming slot designated for advertising has been identified, opportunity detection module 226 may cause that the original advertisements in the content stream be displaced by the targeted advertisements received from centralized management system 110 using switching module 214, wherein in a subscription-based content embodiment, causing the original advertisements to be displaced would function to instruct the first content provider to deliver the first item of advertising in the first slot);
receiving a first datum to validate whether a particular consumer viewed the first item of advertising content on the first device (see Paragraph 0066 for disclosing electronic device 102 may report feedback to centralized management system 110 over communication path 108, the feedback may include an electronic notification reporting that one or more targeted advertisements transmitted by centralized management system 110 to electronic device 102 has in fact been rendered to the targeted user, wherein the feedback functions as the first datum);
depending on the first datum, instructing delivery of a second item of advertising content to the particular consumer on a second device, wherein the second item of advertising content is selected based on a classification of consumers and the consumer having a particular classification to drive the selection of the second item of advertising content from a set of campaign variations (see Paragraphs 0038, 0088, 0095, 0106 and 0141 for disclosing once it has been determined that a particular advertisement has been rendered to user 412 using any one of the electronic devices, central management system 400 may implement another phase of an advertising campaign based upon the report, centralized management system 400 may cause a follow-up advertisement/second item of advertising content to be rendered on any of the electronic devices, the predetermined sequence of advertisements is not limited to a single electronic device for delivery, a sequenced group of advertisements of an advertising campaign may be rendered in sequence to user 412 across a plurality of platforms, interpreted as delivery of a second item of advertising content in a second slot to the consumer on a second device; any number of content sources may provide a content stream to electronic device 102 , wherein the centralized management system, in conjunction with a second content source, functions as a second content provider; once an upcoming slot designated for advertising has been identified, opportunity detection module 226 may cause that the original advertisements in the content stream be displaced by the targeted advertisements received from centralized management system 110 using switching module 214, wherein, in a subscription-based content embodiment, causing the original advertisements to be displaced would function to instruct the second content provider to deliver the second item of advertising in a second slot; the next advertisement may not be rendered to a user until the first or previous advertisement has been rendered, wherein the delivery of the second item of advertising content would depend on the first datum. Furthermore, Paragraphs 0093, 0095, and 0114-0115, as seen above, disclose that the first and second item of advertising content are selected based on classification of consumers via their user profiles and each consumer having a particular classification to drive the selection of all advertising content from each set of campaign variations).
Birch is unclear as to a pricepoint; a graph of consumer properties containing information; online behavioral data on each consumer; a sequence of slots consistent with an overall cost consistent with a pricepoint; for each slot in the sequence of slots, making a bid on the slot consistent with the pricepoint; for a first slot where a bid is a winning bid, deliver a first item of advertising content; a first performance tag; the first item of advertising is related to a second item of advertising content, wherein  the first datum comprises an indication that the consumer had declined to view the first item of advertising content and responsive to receiving the first datum with the indication that the consumer has declined to view the first item of advertising content, refraining from providing the second item of advertising content.
In analogous art, Sideman discloses receiving a pricepoint (see Paragraphs 0058 and 0060 for disclosing the customer may select or enter auction information 126 which may include potential customer bid prices or ranges of bid prices, including a minimum and/or maximum bid price for each advertisement broadcast to a target user, cost of advertisement campaign per period of time, total cost of advertisement campaign, campaign duration, etc.; the bid price may be the maximum price the customer may pay for such a delivery and each individual sale may be at some price below the bid price, wherein the maximum bid price functions as the pricepoint);
a graph of consumer properties containing information (see Paragraphs 0074, 0076, and 0079-0080 for disclosing a matrix or grid may be used to store past user data;  matrix 500 may include cells 510 which may be defined by a set of parameters that may describe a subset of available slots in a delivery network that may be allocated at auction, for example, a subset of customer selection information fields 125 such as user demographic options and customer usage information, wherein the matrix functions as a graph of consumer properties); 
one or more segments (see Paragraphs 0079-0080 for disclosing host server 40 may use past user data stored, e.g., patterns of past target user exposure to certain time or broadcast slots, in target array 520 that match a customer's selected information 122;  each point 501 in target user array 520 may indicate past target users who accessed slots in the past that may be substantially similar to the slots allocated to the customer in the simulated auction, host server 40 may estimate the delivery of a customer advertisement to current target users by measuring the number or frequency of such points 501 in the target user array, wherein time segment data is tracked to determine target users which are likely to view content at each segment);
a sequence of slots consistent with an overall cost consistent with the pricepoint (see Paragraphs 0045 and 0058 for disclosing a customer may specify or select from among available pods or slots in a desired broadcast which may be bid on at auction, the customer may select or enter auction information 126 which may include potential customer bid prices or ranges of bid prices, including a minimum and/or maximum bid price for each advertisement broadcast to a target user, cost of advertisement campaign per period of time, total cost of advertisement campaign, campaign duration, etc.; if a customer wins a set of available advertisement slots in a series of auctions (functions as a sequence of slots) the delivery network may broadcast the customer's advertisement in the slot or pods the customer was allocated in the auctions, wherein the customer would win the sequence of slots if the overall cost was below the maximum bid provided in the pricepoint);
for each slot in the sequence of slots, making a bid on the slot consistent with the pricepoint (see Paragraphs 0058 and 0060 for disclosing a customer may specify or select from among available pods or slots in a desired broadcast which may be bid on at auction, the customer may select or enter auction information 126 which may include potential customer bid prices or ranges of bid prices, including a minimum and/or maximum bid price for each advertisement broadcast to a target user, cost of advertisement campaign per period of time, total cost of advertisement campaign, campaign duration, etc.; the bid price may be the maximum price the customer may pay for such a delivery and each individual sale may be at some price below the bid price, wherein the bids would be below the maximum bid provide by the pricepoint); and
for a first slot where a bid is a winning bid: deliver a first item of advertising content (see Paragraphs 0051 and 0106-0107 for disclosing the customer may bid in one or more available slots in a delivery network; customers with the highest bids may have their advertisement delivered or available to members of that group of targeted users, for example, the advertisements may be transmitted to the targeted users' media GUI 18 in an available slot, this may be achieved on a case by case basis; the host server may generate the results of the series of auctions which may include which customers have won the auction, a host server may compile the results of the series of auctions and may assemble advertisement sequences that may be directed toward target users).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Sideman with the system of Birch in order to deliver customer advertisement sequences to appropriate target users (see Sideman, Paragraph 0025).
Birch in view of Sideman is unclear as to online behavioral data on each consumer; a first performance tag; and the first item of advertising is related to a second item of advertising content, wherein  the first datum comprises an indication that the consumer had declined to view the first item of advertising content and responsive to receiving the first datum with the indication that the consumer has declined to view the first item of advertising content, refraining from providing the second item of advertising content.
Lewis discloses online behavioral data on each consumer (see Paragraphs 0044 and 0048 for disclosing marketplace platform 106 can determine behavior using a search performed on a WAP browser on mobile communication device 104; user 140 can enter keywords into a WAP browser search engine that are captured, navigating links provided on a portal webpage can be tracked, interpreted as consumer online behavioral data being tracked); and
a first performance tag (see Paragraphs 0058 and 0060-0061 for disclosing an advertiser may specify that only certain kinds of user behavior are to be tracked, or certain behaviors are weighted more heavily as indicating an effective advertisement, for example, a click to locate action can be a stronger indication than a click to save , wherein click-to-actions function as performance data; campaign management 322 can further include an action management utility 323 that assists in selecting an icon for the action which are suggestive of the types of communication options afforded by mobile communication devices and assists in defining a workflow invocation command and parameters for the action; graphical user interface 324 enables a user to enter a click-to-action link 334, i.e., URL, wherein the click-to-action functions as a tag).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Lewis with the system of Birch in view of Sideman in order to track activity indicative of effective advertising (see Lewis, Paragraph 0058).
Birch in view of Sideman, and further in view of Lewis is unclear as to the first item of advertising is related to a second item of advertising content, wherein the first datum comprises an indication that the consumer had declined to view the first item of advertising content and responsive to receiving the first datum with the indication that the consumer has declined to view the first item of advertising content, refraining from providing the second item of advertising content.
Ma discloses the first item of advertising is related to a second item of advertising content, wherein the first datum comprises an indication that the consumer had declined to view the first item of advertising content (see Paragraph 0031 for disclosing the system identifies a satisfactory advertisement based on whether a user has skipped/declined the ad, and uses this information to identify further advertisements that will also be satisfactory or unsatisfactory based on the recorded skips (relating a second advertisement to a first advertisement).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the relating information regarding advertising skips/declines of the user of Ma with the system of Birch in view of Sideman, and further in view of Lewis in order to fulfill the need for a system of advertising content delivery that delivers advertising content to a user based on user preferences in a manner that does not interfere with user enjoyment of primary media content (see Ma, Paragraph 0002).
Birch in view of Sideman, further in view of Lewis, and further in view of Ma is unclear as to responsive to receiving the first datum with the indication that the consumer has declined to view the first item of advertising content, refraining from providing the second item of advertising content.
Hoffberg discloses responsive to receiving the first datum with the indication that the consumer has declined to view the first item of advertising content, refraining from providing the second item of advertising content (see Paragraph 0925 for disclosing once a user gives an indicating a dislike preference for an item, the system responds by avoiding or filtering out (refraining from providing) content according to the user preferences/dislikes).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the known technique of avoiding content related to content that is disliked of Hoffberg with the known system of Birch in view of Sideman, further in view of Lewis, and further in view of Ma in order to predictably improve the system by preventing the propagation of further content that may not be favorable based on already established user preferences. 

Referring to claim 4, Birch in view of Sideman, and further in view of Lewis discloses the first datum comprises a confirmation whether the consumer has seen the first item of advertising content, and the second item of advertising content is not delivered to the consumer until the consumer has seen the first item of advertising content (see Paragraphs 0088 and 0141 for disclosing once it has been determined that a particular advertisement has been rendered to user 412 using any one of the electronic devices, central management system 400 may implement another phase of an advertising campaign based upon the report, centralized management system 400 may cause a follow-up advertisement/second item of advertising content to be rendered on any of the electronic devices, the predetermined sequence of advertisements is not limited to a single electronic device for delivery, a sequenced group of advertisements of an advertising campaign may be rendered in sequence to user 412 across a plurality of platforms, interpreted as delivery of a second item of advertising content in a second slot to the consumer on a second device; the next advertisement may not be rendered to a user until the first or previous advertisement has been rendered, wherein the delivery of the second item of advertising content would depend on the first datum).

Referring to claim 7, Birch in view of Sideman, and further in view of Lewis discloses the first datum comprises an indication and the second item of advertising content is not delivered to the consumer (see Paragraphs 0066, 0088, and 0141 for disclosing electronic device 102 may report feedback to centralized management system 110 over communication path 108, the feedback may include an electronic notification reporting that one or more targeted advertisements transmitted by centralized management system 110 to electronic device 102 has in fact been rendered to the targeted user, wherein the feedback functions as the first datum; once it has been determined that a particular advertisement has been rendered to user 412 using any one of the electronic devices, central management system 400 may implement another phase of an advertising campaign based upon the report, centralized management system 400 may cause a follow-up advertisement/second item of advertising content to be rendered on any of the electronic devices, the predetermined sequence of advertisements is not limited to a single electronic device for delivery, a sequenced group of advertisements of an advertising campaign may be rendered in sequence to user 412 across a plurality of platforms, interpreted as delivery of a second item of advertising content in a second slot to the consumer on a second device; the next advertisement may not be rendered to a user until the first or previous advertisement has been rendered, wherein if the customer has not viewed the first advertisement the next advertisement would not be rendered). Lewis further discloses the first datum comprises an indication of whether the consumer has purchased a product featured in the first item of advertising content; and if the consumer has purchased the product (see Paragraph 0051 for disclosing since different kinds of interaction with an advertisement tend to have different value to an advertiser the selection of actions presented can be placed in a descending order of priority or could result in a different remuneration value to marketplace platform 106, a click-to-buy action could have the highest value, wherein it would provide an indication of whether the consumer purchased the advertised product, if the purchase has been made a higher amount of remuneration may be provided.

Referring to claim 8, Birch in view of Sideman, and further in view of Lewis discloses the first slot is on a TV, and the second slot is on a mobile device (see Paragraphs 0127 and 0141 for disclosing user 412 may be provided with one or more platforms through which advertisements and content may be rendered to user 412 including a cell phone 416 and a television 418, wherein the first slot may be on the TV and the second slot on the mobile device; once it has been determined that a particular advertisement has been rendered to user 412 using any one of the electronic devices, central management system 400 may implement another phase of an advertising campaign based upon the report, centralized management system 400 may cause a follow-up advertisement to be rendered on any of the electronic devices).

Claim 10 is rejected on the same grounds as claim 1, further noting Birch discloses the demographic factors are selected from age range, gender, and location as seen in Paragraph 0049.

Claim 11 is rejected on the same grounds as claim 1.

Referring to claim 12, Birch discloses providing a third item of advertising content to a third device that is associated with a third geographic location (see Fig. 4 and Paragraph 0133 for disclosing the third device/separate entity computer 414 receiving incoming content stream over a network from a content provider such as an ISP, which is interpreted similar to the first and second devices as seem in claim 1).

Referring to claim 13, Birch discloses the first device played a first portion of a media item on the first device at the first geographic location, wherein the second device played a second portion of the media item on the second device at the second geographic location (see Paragraphs 0035, 0088, and 0141 for disclosing each portion (each individual advertisement, e.g. A, B, etc.) of the advertising campaign/media item is reported to have been rendered to the user upon the time of rendering by each and every one of the devices (e.g., TV, cellular phone, computer), wherein the sequenced group of advertisements/portions of the advertising campaign/media item is rendered in sequence to the user across the plurality of platforms at the respective locations of each device).

Claim 14 is rejected on the same grounds as claim 12.

Claim 15 is reject6ed on the same grounds as claim 13.

Claim 16 is rejected on the same grounds as claim 12.

Claim 17 is rejected on the same grounds as claim 13.

Referring to claim 18, Birch discloses causing a fourth item of advertising content to be sent to the first device during the first session as seen in the rejection of claim 1, wherein Birch discloses any of the advertisements of the predetermined sequence (see Paragraph 0088 for disclosing advertisements in sequence, “ABCD”) can be sent to any of the electronic devices in the predetermined sequence (see Paragraph 0141 for disclosing advertisement A can be sent to the computer through a first session/connection, advertisement B can be sent to the phone via a second session/connection, and any of the following advertisements in the sequence, including the fourth advertisement D, can be sent to the computer through the first session/connection). 

Claim 19 is rejected on the same grounds as claim 18.

Claim 20 is rejected on the same grounds as claim 18.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Birch US 20100324992 in view of Sideman US 20100191600, further in view of Lewis et al (hereinafter Lewis) US 20090199107, further in view of Ma US 20040133909, further in view of Hoffberg et al (hereinafter Hoffberg) US 20020151992, and further in view of Ahrens et al (hereinafter Ahrens) US 20130262225.

Referring to claim 3, Birch in view of Sideman, further in view of Lewis, further in view of Ma, and further in view of Hoffberg discloses the limitations as seen in the rejection of claim 1. 
Birch in view of Sideman, further in view of Lewis, further in view of Ma, and further in view of Hoffberg is unclear as to the first item of advertising content and the second item of advertising content are sequential parts of a narrative.
Ahrens discloses the first item of advertising content and the second item of advertising content are sequential parts of a narrative (see Paragraph 0020-0021 for disclosing each advertisement of a sequence may be designed to further increase a user's interest, finally leading to a conversion; advertisements in a sequence may be related and may even reference each other or a single subject in some way, to remind the user and increase the unity of the sequence, wherein the sequence functions to tell a narrative). 
Before the claimed invention was filed, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Ahrens with the system of Birch in view of Sideman, further in view of Lewis, further in view of Ma, and further in view of Hoffberg in order to increase the user's interest and leading to a conversion (see Ahrens, Paragraph 0020).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Birch US 20100324992 in view of Sideman US 20100191600, further in view of Lewis et al (hereinafter Lewis) US 20090199107, further in view of Ma US 20040133909, and further in view of Hoffberg et al (hereinafter Hoffberg) US 20020151992, and further in view of Eldering et al (hereinafter Eldering) US 20020072966.

Referring to claim 5, Birch in view of Sideman, further in view of Lewis, further in view of Ma, and further in view of Hoffberg discloses the pool of consumers comprises a first group of consumers having a first threshold similarity to a member of the target audience, and a second group of consumers having a second threshold similarity to a member of the target audience (see Paragraph 0055 for disclosing there is a 90% or higher match between the target profile and a user's profile in order for the user to be targeted, wherein a first group of consumers would have profiles of a threshold match greater than 90% and a second group of consumer with profiles of a threshold match less than 90%).
Birch in view of Sideman, further in view of Lewis, further in view of Ma, and further in view of Hoffberg is unclear as to the first item of advertising content is present in two versions, and the first version is delivered to a first slot of inventory accessible to the first group of consumers and a second version is delivered to a second slot of inventory accessible to the second group of consumers.
Eldering discloses the first item of advertising content is present in two versions, and the first version is delivered to a first slot of inventory accessible to the first group of consumers and a second version is delivered to a second slot of inventory accessible to the second group of consumers (see Paragraphs 0037-0038 and 0042 for disclosing a unique group ID is assigned to each of the target groups; appropriate group IDs of the different advertiser are assigned to each subscriber by determining if each subscriber belongs to any of the target groups; a determination is made as to which advertisement should be shown to which target group, the advertiser may have different versions of the advertisement to be shown to its different target groups). 
Before the claimed invention was filed, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Eldering with the system of Birch in view of Sideman, further in view of Lewis, further in view of Ma, and further in view of Hoffberg in order to provide different versions of an advertisement to users possessing different characteristics (see Eldering, Paragraphs 0038 and 0042).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Birch US 20100324992 in view of Sideman US 20100191600, further in view of Lewis et al (hereinafter Lewis) US 20090199107, further in view of Ma US 20040133909, and further in view of Hoffberg et al (hereinafter Hoffberg) US 20020151992, and further in view of Cui et al (hereinafter Cui) US 20050021397.

Referring to claim 9, Birch in view of Sideman, further in view of Lewis, further in view of Ma, and further in view of Hoffberg discloses one or more of the first and second items of advertising content, or a third item of advertising content, is delivered to a third slot of inventory accessible to the consumer (see Paragraphs 0095 and 0141 for disclosing once it has been determined that a particular advertisement has been rendered to user 412 using any one of the electronic devices, central management system 400 may implement another phase of an advertising campaign based upon the report, centralized management system 400 may cause a follow-up advertisement, wherein, when following the second advertisement, the follow-up advertisement functions as the third advertising content, to be rendered on any of the electronic devices, the predetermined sequence of advertisements is not limited to a single electronic device for delivery, a sequenced group of advertisements of an advertising campaign may be rendered in sequence to user 412 across a plurality of platforms, interpreted as delivery of a third item of advertising content in a third slot to the consumer on a third device; once an upcoming slot designated for advertising has been identified, opportunity detection module 226 may cause that the original advertisements in the  content stream be displaced by the targeted advertisements received from centralized management system 110 using switching module 214, interpreted as deliver the third item of advertising in a third slot) on a TV (see Paragraph 0141 for disclosing the follow-up advertisement may be rendered on television 418, wherein the second device is a TV).
Birch in view of Sideman, further in view of Lewis, further in view of Ma, and further in view of Hoffberg is unclear as to a second performance tag for the second item of advertising content includes a gross rating point, and wherein if the gross rating point is below a target number.
Cui discloses a second performance tag for the second item of advertising content includes a gross rating point, and wherein if the gross rating point is below a target number (see Paragraphs 0064 and 0084 for disclosing estimated or known performance parameters, e.g., click-through rates, conversion rates, etc., interpreted as gross rating points, for the ad group may be considered in helping to determine the best scoring ad group; ad performance parameters are useful and may be maintained on a per-URL basis, the information may be used to choose "better" and more interesting ads depending on the Web page and using information about what others have clicked on, wherein choosing better ads depending on the gross rating points would involve not choosing an ad below a target rating number).
Before the claimed invention was filed, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Cui with the system of Birch in view of Sideman, further in view of Lewis, further in view of Ma, and further in view of Hoffberg in order to choose better and more interesting ads for a Web page (see Cui, Paragraph 0084).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9980011 in view of Birch US 20100324992.
Claim 6 of the cited patent recites all of the limitations as seen in claim 1 of the instant application, but is silent in regards to wherein the devices include a first device in a first geographic location and a second device in a second geographic location.
Birch discloses devices include a first device in a first geographic location and a second device in a second geographic location, the first device being associated with a first session, the second device being associated with a second session that is different than the first session, and wherein the second item of advertising content is selected based on a classification of consumers and the consumer having a particular classification to drive the selection of the second item of advertising content from a set of campaign variations as seen in the rejection of claim 1 above.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the advertising sequencing of Birch with the cited patent in order to alleviate the disadvantage of present infrastructures that simply do not support the ability to guarantee the delivery of advertisements in a particular sequence (e.g., ABCD and not AACBDA or some other variant) to households and, more particular to targeted individuals within the households, wherein advertisers may be unable to control the specific sequencing of advertisements to households, and more specifically, to individuals within households when using traditional platforms which are unable to provide any time limitations (e.g., showing the desired sequence during the next 24 hours only) or across platforms (e.g., television, Internet, PVR, etc.) (see Birch, Paragraph 0012).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
07/14/2022